Michigan Supreme Court
                                                                                           Lansing, Michigan




Syllabus
                                                                Chief Justice:         Justices:
                                                                Stephen J. Markman     Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                       Kurtis T. Wilder
                                                                                       Elizabeth T. Clement
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Kathryn L. Loomis



                                           In re MARDIGIAN ESTATE

               Docket No. 152655. Argued December 6, 2017 (Calendar No. 1). Decided June 21,
       2018.

               Attorney Mark S. Papazian submitted in the Charlevoix County Probate Court the will
       and trust he had drafted for the decedent, Robert D. Mardigian, who was an unrelated friend.
       Melissa Goldberg, Susan Lucken, and others contested the documents on the ground that
       Papazian had drafted them in violation of the Michigan Rules of Professional Conduct (MRPC)
       because they made Papazian and his children the recipients of the bulk of the decedent’s estate in
       contravention of public policy and MRPC 1.8(c), which generally prohibits an attorney from
       preparing an instrument that gives the attorney or his or her close family a substantial gift. The
       court, Frederick R. Mulhauser, J., granted partial summary disposition in favor of the
       challengers, and Papazian appealed, arguing that Michigan did not recognize a per se bar on
       testamentary gifts to unrelated attorneys and that a breach of MRPC 1.8(c) supplied a basis only
       for invoking the attorney disciplinary process, not for automatically voiding a trust or will. The
       Court of Appeals, WILDER, P.J., and STEPHENS, J. (SERVITTO, J., dissenting), reversed, holding
       that, under In re Powers Estate, 375 Mich. 150 (1965), the documents were not necessarily
       invalid, but Papazian was required to overcome a presumption of undue influence arising from
       the attorney-client relationship in order to enforce them. 312 Mich. App. 553 (2015). The
       challengers applied for leave to appeal in the Supreme Court, which ordered and heard oral
       argument on whether to grant the application or take other peremptory action. 499 Mich. 973
       (2016). After hearing oral argument, the Supreme Court granted the application for leave to
       appeal. 500 Mich. 1030 (2017).

               The judgment of the Court of Appeals was affirmed by equal division.

               Chief Justice MARKMAN, joined by Justices ZAHRA and CLEMENT, writing for
       affirmance, stated that, under the applicable provisions of the Estates and Protected Individuals
       Code (EPIC), MCL 700.1101 et seq., and the underlying principles of probate law, the rebuttable
       presumption of undue influence articulated in Powers should apply to these circumstances. A
       new per se rule that would prohibit an attorney from drafting an instrument that names himself or
       herself as a beneficiary would not only be contrary to the fundamental principles of probate law
       and longstanding precedents of this state, but would also run afoul of EPIC, whose underlying
       purposes and policies include the discernment and effectuation of the decedent’s intentions in the
       distribution of his or her property and whose express provisions require the contestant to bear the
burden of establishing undue influence. The adoption of MRPC 1.8(c) had no effect on this
conclusion because a breach of this rule only triggers the invocation of the attorney disciplinary
process; it does not breach EPIC. Chief Justice MARKMAN would have affirmed the judgment of
the Court of Appeals for these reasons.

        Justice MCCORMACK, joined by Justices VIVIANO and BERNSTEIN, writing for reversal,
would have overturned Powers to the extent that it held that courts should apply a mere
presumption of undue influence to a will contest in which an attorney drafted a testamentary
document that names himself or herself as a beneficiary and would instead have adopted a per se
rule of undue influence that voids substantial testamentary gifts to attorney-drafters. Justice
MCCORMACK stated that a per se rule would reflect updates to the relevant ethics rules, probate
law, and evidentiary presumptions and would ensure that a testator’s intent is effectuated by
eliminating the possibility that the testamentary instrument was the product of undue influence,
noting that the contrary approach would leave clients vulnerable, reward unscrupulous attorneys,
and encourage costly litigation. Accordingly, Justice MCCORMACK would have reversed the
Court of Appeals.

       Affirmed by equal division.

      Justice WILDER took no part in the decision of this case because he was on the Court of
Appeals panel.




                                     ©2018 State of Michigan
                                                           Michigan Supreme Court
                                                                 Lansing, Michigan



OPINION
                                        Chief Justice:         Justices:
                                        Stephen J. Markman     Brian K. Zahra
                                                               Bridget M. McCormack
                                                               David F. Viviano
                                                               Richard H. Bernstein
                                                               Kurtis T. Wilder
                                                               Elizabeth T. Clement

                                                         FILED June 21, 2018



                         STATE OF MICHIGAN

                             SUPREME COURT



In re MARDIGIAN ESTATE.


MARK S. PAPAZIAN, Executor for the
Estate of ROBERT DOUGLAS
MARDIGIAN,

           Appellee,

v                                                 No. 152655

MELISSA GOLDBERG, SUSAN V.
LUCKEN, NANCY VARBEDIAN,
EDWARD MARDIGIAN, GRANT
MARDIGIAN, and MATTHEW
MARDIGIAN,

           Appellants,

and

JP MORGAN CHASE BANK, NA,

           Appellee.
BEFORE THE ENTIRE BENCH (except WILDER, J.)

MARKMAN, C.J. (for affirmance).
      At issue is whether the rebuttable presumption of undue influence is applicable

when the decedent’s attorney breaches Michigan Rule of Professional Conduct (MRPC)

1.8(c), which generally prohibits an attorney from preparing an instrument giving the

attorney or his or her close family a substantial gift. Appellants argue that a breach of

MRPC 1.8(c) automatically renders an instrument void, while the appellee attorney

argues that, rather than an invalidation of the instrument, a rebuttable presumption of

undue influence arises in these circumstances.        After considering the applicable

provisions of the Estates and Protected Individuals Code (EPIC), MCL 700.1101 et seq.,

and the underlying principles of probate law, it becomes clear to us that a rebuttable

presumption applies to these circumstances. And, as we will explain, creating a new per

se rule as appellants advocate would not only be contrary to the fundamental principles of

probate law and longstanding precedents of this state but would also run afoul of EPIC.

Moreover, the adoption of MRPC 1.8(c) has no effect on this conclusion because a

breach of this rule, like breaches of other professional conduct rules, only triggers the

invocation of the attorney disciplinary process; it does not breach the statutory law of

EPIC. For these reasons, we conclude the Court of Appeals correctly held that, in the

instant circumstances, existing statutes and caselaw give rise only to a rebuttable

presumption of undue influence.

                              I. FACTS AND HISTORY

      On August 13, 2010, the decedent, Robert Mardigian, executed an amended trust

that was prepared by appellee Mark Papazian, and on June 8, 2011, the decedent


                                            2
executed a will prepared by Papazian. The amended trust and will operated to leave the

bulk of the decedent’s estate to Papazian, who was a close friend of the decedent, and to

Papazian’s children. On January 12, 2012, the decedent died.

       Following the decedent’s death, Papazian filed an action in the probate court and

sought to introduce the amended trust and will. Appellants, who consist of the decedent’s

brother, two nephews, two nieces, and girlfriend, challenged the introduction of these

documents, moving for summary disposition and requesting that the probate court void

all gifts to Papazian and his children as a matter of law. Specifically, they argued that the

gifts were contrary to public policy under MRPC 1.8(c).1 The probate court eventually

granted summary disposition in favor of the appellants and declined to admit the

amended trust and will, explaining that it was “disinclined to enforce” documents that

were prepared contrary to the MRPC.

       Papazian appealed, arguing that Michigan did not recognize a per se bar on

testamentary gifts to unrelated attorneys and that a breach of MRPC 1.8(c) supplied a

basis only for invoking the attorney disciplinary process, not for automatically voiding a

trust or will. In a split decision, the Court of Appeals reversed the probate court’s order

granting summary disposition in favor of appellants. Relying on this Court’s decision in

In re Powers Estate, 375 Mich. 150; 134 NW2d 148 (1965), the majority held that it was

“required to remand for further proceedings, in which [Papazian] will be required to

overcome the presumption of undue influence arising from the attorney-client

1
  MRPC 1.8(c) states, “A lawyer shall not prepare an instrument giving the lawyer or a
person related to the lawyer as parent, child, sibling, or spouse any substantial gift from a
client, including a testamentary gift, except where the client is related to the donee.”



                                             3
relationship in order for the devises left to him and his family to be enforced.” In re

Mardigian Estate, 312 Mich. App. 553, 559; 879 NW2d 313 (2015). Pointing to the fact

that Powers had been decided before this Court adopted MRPC 1.8(c), Judge SERVITTO

dissented and would have affirmed the probate court’s ruling that the gifts to Papazian

and his family were void as against public policy. Id. at 570 (SERVITTO, J., dissenting).

       Thereafter, appellants sought leave to appeal in this Court. We ordered oral

argument on whether to grant the application or take other action and directed the parties

to address whether this Court should overrule Powers. In re Mardigian Estate, 499 Mich.
973 (2016). Subsequently, we granted the application for leave to appeal and directed the

parties to address whether the rebuttable presumption set forth in Powers sufficiently

protected a decedent and what role this Court’s later adoption of MRPC 1.8(c) should

play in the consideration of the issue. In re Mardigian Estate, 500 Mich. 1030 (2017).

                             II. STANDARD OF REVIEW

       A trial court’s decision regarding a motion for summary disposition is reviewed de

novo. Haksluoto v Mt Clemens Regional Med Ctr, 500 Mich. 304, 309; 901 NW2d 577

(2017). In addition, the resolution of this case requires the interpretation of statutes,

which we also review de novo. Id.

                                     III. ANALYSIS

       For the reasons that follow, both the historical framework under which we have

analyzed gifts to attorneys and the current statutory framework, which codified the

historical framework, require us to uphold Powers and its rebuttable presumption of

undue influence, notwithstanding the later adoption of MRPC 1.8(c).



                                             4
                             A. HISTORICAL FRAMEWORK

       One of the underlying purposes and policies of EPIC is “[t]o discover and make

effective a decedent’s intent in distribution of the decedent’s property,” MCL

700.1201(b) (emphasis added), but this purpose long predates EPIC and is entrenched

deeply within the history of this state’s probate law. Discovering and giving effect to this

intent has been viewed as the foundational standard of probate law for centuries. See,

e.g., In re Blodgett’s Estate, 197 Mich. 455, 461; 163 N.W. 907 (1917) (citing seventeenth-

century jurist Lord Coke for the proposition that a testator’s intent constitutes “ ‘the polar

star to guide judges in their determination’ ”). See also id. at 461, quoting 4 Kent,

Commentaries on American Law (14th ed), p 534 (“ ‘The intention of the testator is the

first and great object of inquiry; and to this object technical rules are, to a certain extent,

made subservient.’ ”); Palms v Palms, 68 Mich. 355, 378; 36 N.W. 419 (1888) (opinion by

CHAMPLIN, J.) (“In construing wills, it is well settled that the intent of the testator must

be ascertained and carried into effect so far as it legally can be done.”); In re Churchill’s

Estate, 230 Mich. 148, 155; 203 N.W. 118 (1925) (“In the construction of wills the cardinal

canon, the guiding polar star, is that the intent of the testator must govern . . . .”).

       At the same time, however, “ ‘[u]ndue influence’ exercised upon one who

executes a will may become the basis for finding the will invalid if that influence took

from the testator his right to freely exercise his discretion in disposing of his property.”

In re Sprenger’s Estate, 337 Mich. 514, 521-522; 60 NW2d 436 (1953) (emphasis

added).2 This is because undue influence is “something which destroys the free agency

2
 Similarly, “[a] trust is void to the extent its creation was induced by fraud, duress, or
undue influence.” MCL 700.7406.



                                                5
of the testator at the time when the instrument is made, and which, in effect, substitutes

the will of another for that of the testator.” In re Williams’ Estate, 185 Mich. 97, 120; 151
N.W. 731 (1915) (quotation marks and citation omitted). The burden of establishing

undue influence has historically reposed with the party asserting it. In re Sprenger’s

Estate, 337 Mich. at 522 (stating that undue influence “must be proved by the person

seeking to have the will declared invalid”). And as this Court has explained:

              To establish undue influence it must be shown that the grantor was
       subjected to threats, misrepresentation, undue flattery, fraud, or physical or
       moral coercion sufficient to overpower volition, destroy free agency and
       impel the grantor to act against his inclination and free will. Motive,
       opportunity, or even ability to control, in the absence of affirmative
       evidence that it was exercised, are not sufficient. [In re Karmey Estate, 468
Mich. 68, 75; 658 NW2d 796 (2003) (quotation marks and citation
       omitted).]

       Additionally, there are occasions in which a rebuttable presumption of undue

influence can arise:

               The presumption of undue influence is brought to life upon the
       introduction of evidence which would establish (1) the existence of a
       confidential or fiduciary relationship between the grantor and a fiduciary,
       (2) the fiduciary or an interest which he represents benefits from a
       transaction, and (3) the fiduciary had an opportunity to influence the
       grantor’s decision in that transaction. [Id. at 73 (quotation marks and
       citation omitted).]

This rebuttable presumption has been said to apply to cases in which “a patient makes a

will in favor of his physician, a client in favor of his lawyer, or a sick person in favor of a

priest or spiritual adviser, whether for his own personal advantage, or for the advantage

of some interest of which he is a representative.” In re Hartlerode’s Estate, 183 Mich. 51,

60; 148 N.W. 774 (1914). For well over a century, this rebuttable presumption has been



                                              6
applied to circumstances in which an attorney drafts a will providing that attorney with a

gift from a client. See, e.g., In re Bromley’s Estate, 113 Mich. 53, 54; 71 N.W. 523 (1897)

(“[A] bequest in favor of an attorney who draws a will is a circumstance arousing

suspicion, and raises a presumption more or less strong that undue influence has been

exerted . . . .”).

        Most significantly, in Powers, this Court specifically discussed the rebuttable

presumption of undue influence as it arises when an attorney drafts a will in his or her

own favor. The will in Powers had been drafted by an attorney who was married to the

decedent’s close friend, and it left substantial portions of the decedent’s estate to both the

attorney and the close friend (i.e., the attorney’s wife). In re Powers’ Estate, 375 Mich. at

155-157. Powers began by recognizing the inherent ethical misconduct of the attorney:

“If any prizes were to be awarded for dismal professional judgment, the proponent here

would be in a fair way to be signally recognized.” Id. at 157.3 However, Powers

3
  Although the MRPC was not in existence at the time of Powers, an attorney drafting a
will who had undertaken to make a gift in his or her own favor was nonetheless well
recognized as unethical decades before Powers. As the concurring justice in Powers
explained:

        [T]his Court almost 60 years ago bluntly warned the profession against
        such conduct, in [Abrey v Duffield, 149 Mich. 248, 259; 112 N.W. 936
        (1907)]:

                       By statute, a bequest to a subscribing witness,
                necessary for proving the will, is declared absolutely void
                (CL 1897, § 9268), and this, though the subscribing witness
                may be and generally is ignorant of the contents of the will.
                Although there is no statute to invalidate a bequest to a
                scrivener, the reasons are, at least, as strong for such a statute
                as in the case of the subscribing witness. I believe it to be
                generally recognized by the profession as contrary to the


                                                7
proceeded to explain that the conduct of the attorney was not what was at issue; rather,

the issue was whether the will itself was valid. Id. In light of this understanding, the

attorney-client relationship was only relevant insofar as it tainted the validity of the will:

       The issue of the relationship of the attorney and his client, and the attorney
       and his wife as beneficiaries, is an additional element in the broader
       concept of undue influence. Essentially it goes to degree of proof necessary
       to establish prima facie the opportunity for the exercise of undue influence
       and the ultimate consideration of that question by the trier of the facts . . . .

                                           * * *

               This will contest is on no different legal and factual basis than any
       other in our past jurisprudence and we caution court and counsel if the case
       is retried to confine the testimony to the issues:

            (1) The well-defined, well-recognized test of the testatrix’
       competency to execute the testamentary instrument . . . ;

              (2) The equally well-defined and well-recognized issue of the
       exercise of fraud or undue influence in the execution thereof, including any
       presumption created by the fact that proponent was deceased’s attorney and
       the fact that he drew the instrument . . . . [Id. at 157-158, 179 (emphasis
       added).]

       As Powers recognized, the focus of the will contest is to determine the decedent’s

intention and not to judge and discipline the attorney’s conduct. Id. at 178 (“The forum

in which to test unprofessional conduct of an attorney in this State is adequately supplied

in the State Bar grievance procedure. The forum in which not to test it is a jury trial



              spirit of its code of ethics for a lawyer to draft a will making
              dispositions of property in his favor, and this Court has held
              that such dispositions are properly looked upon with
              suspicion.

       [Powers, 375 Mich. at 181 (SOURIS, J., concurring).]



                                               8
determining testamentary capacity and undue influence.”). Thus, that an attorney drafted

a will giving a gift in his or her own favor only affects the will contest insofar as that is

relevant to the rebuttable presumption of undue influence and the determination by the

fact-finder whether such influence had been exerted.

       In addition, our longstanding caselaw indicates that even when the rebuttable

presumption of undue influence arises, “the burden does not rest upon the [proponent of

the will] to show that the transaction was free from undue influence.” Hill v Hairston,

299 Mich. 672, 679; 1 NW2d 34 (1941). That is, the presumption historically did not

shift the ultimate burden of proof to show undue influence. In re Bailey’s Estate, 186
Mich. 677, 692, 694; 153 N.W. 39 (1915) (“It is true that a presumption is raised that calls

for an explanation, but the burden of proof to show undue influence is not thereby

shifted. . . . [T]he burden of proof to show undue influence rest[s] upon the contestant,

and not the proponent. Such, we think, is the settled law in this State.”). See also In re

Jennings’ Estate, 335 Mich. 241, 244; 55 NW2d 812 (1952) (stating that “there is no

shifting of the burden of proof under the presumption” and “while it establishes a prima

facie case in the absence of testimony on the subject, [the presumption itself] has no

weight as evidence, is rebuttable, and cannot be weighed against evidence”).4

4
  As this Court explained in Widmayer v Leonard, 422 Mich. 280, 289; 373 NW2d 538
(1985), although a presumption itself should not be weighed as evidence, the inferences
drawn from the facts creating the presumption may be weighed as evidence:

       [T]he function of a presumption is solely to place the burden of producing
       evidence on the opposing party. It is a procedural device which allows a
       person relying on the presumption to avoid a directed verdict, and it permits
       that person a directed verdict if the opposing party fails to introduce
       evidence rebutting the presumption.



                                             9
       In summary, even when a rebuttable presumption of undue influence has arisen,

this Court has held that it does not shift the ultimate burden of proof; rather, that burden

always remains with the contestant. This historical framework remains in place today but

has now been incorporated through statute rather than existing exclusively in caselaw.

                                B. EPIC FRAMEWORK

       In 1998, the Michigan Legislature enacted EPIC, which became effective April 1,

2000. 1998 PA 386. As part of EPIC, the Legislature codified the applicable burdens of

proof in will disputes in MCL 700.3407(1), which provides in pertinent part:

              All of the following apply in a contested case:

                                          * * *

             (c) A contestant of a will has the burden of establishing lack of
       testamentary intent or capacity, undue influence, fraud, duress, mistake, or
       revocation.

              (d) A party has the ultimate burden of persuasion as to a matter with
       respect to which the party has the initial burden of proof.[5]

              Almost all presumptions are made up of permissible inferences.
       Thus, while the presumption may be overcome by evidence introduced, the
       inference itself remains and may provide evidence sufficient to persuade
       the trier of fact even though the rebutting evidence is introduced. But
       always it is the inference and not the presumption that must be weighed
       against the rebutting evidence.
5
  The term “burden of proof” encompasses two distinct concepts: (1) the burden “of
producing evidence, satisfactory to the judge, of a particular fact in issue”; and (2) “the
burden of persuading the trier of fact that the alleged fact is true.” 2 McCormick,
Evidence (7th ed), § 336, p 644. The latter burden, which can be referred to as “the risk
of nonpersuasion,” has been described as follows: “It marks . . . [t]he peculiar duty of him
who has the risk of any given proposition on which parties are at issue,—who will lose
the case if he does not make this proposition out, when all has been said and done.” Id. at
644 n 4 (quotation marks and citation omitted; alterations in McCormick).



                                            10
As MCL 700.3407(1) shows, the contestant bears the burden of establishing undue

influence and this burden of persuasion remains throughout with the contestant. Notably,

there are no exceptions in this regard. Accordingly, even where a rebuttable presumption

of undue influence has arisen, EPIC still requires that the contestant establish undue

influence and that the ultimate burden of persuasion remain with the contestant.6 These

requirements of EPIC are consistent with the historical framework discussed earlier, and

the enactment of MCL 700.3407(1) remains in this regard a codification of existing law.7

6
  Although there is no specific EPIC provision that sets forth the applicable burden of
proof for trust contests, the burden of establishing fraud or undue influence reposes in the
party who asserts it even outside the context of wills, see Hill, 299 Mich. at 678-680
(holding that in a challenge to an inter vivos gift, the burden lies with the contestant to
show undue influence and that the rebuttable presumption of undue influence does not
shift that burden), and the rules of evidence further provide a framework that is consistent
with how MCL 700.3407(1) treats presumptions and the ultimate burden of persuasion
for wills:

                In all civil actions and proceedings not otherwise provided for by
       statute or by these rules, a presumption imposes on the party against whom
       it is directed the burden of going forward with evidence to rebut or meet the
       presumption, but does not shift to such party the burden of proof in the
       sense of the risk of nonpersuasion, which remains throughout the trial upon
       the party on whom it was originally cast. [MRE 301.]

Accordingly, under MRE 301, we believe that the same framework employed for wills is
also appropriate in trust disputes. We are aware of no policy that would counsel any
different standard.
7
  In addition to the fact that MCL 700.3407(1) plainly evidences the codification of
existing law, commenters have concurred in this proposition:

              Under former Michigan Law, burdens of proof were addressed by
       case law. This statutory statement is intended to restate existing law
       without change. This provision [i.e., MCL 700.3407(1)] indicates that the
       presumption of undue influence (which often arises in cases in which there
       was a confidential relationship between the decedent and another who
       benefits from the will) does not change the ultimate burden of persuasion; it


                                            11
       Because EPIC and our rules of evidence each require that a will or trust contestant

establish undue influence and that the ultimate burden of persuasion remains with the

contestant despite any presumption that may arise, we see no basis to revisit the merits of

Powers. Indeed, it may largely be immaterial whether Powers was correctly decided--

although we believe that it was-- because the Legislature itself subsequently adopted the

same historical framework in its enactment of EPIC, which we are bound to follow.

                                 C. PER SE APPROACH

       Appellants now ask us to disregard this historical framework and adopt a per se

rule of undue influence under which a testamentary gift to a drafting attorney is

automatically void when there has been a breach of MRPC 1.8(c). However, we believe

that such an approach is inappropriate for several reasons.

       First, a per se approach would wholly ignore any genuine consideration of the

decedent’s intentions, which as noted would violate both a foundational principle of

probate law in general and one of EPIC’s expressly stated policies. See In re Kremlick

Estate, 417 Mich. 237, 240; 331 NW2d 228 (1983) (“A fundamental precept which

governs the judicial review of wills is that the intent of the testator is to be carried out as

nearly as possible.”); In re Churchill’s Estate, 230 Mich. at 155 (“In the construction of



       only shifts the burden of going forward with the evidence. [Martin, Estates
       and Protected Individuals Code with Reporters’ Commentary (ICLE,
       2001), at 177.]

The opinion in support of reversal asserts that the instant citation constitutes a “novel use
of legislative history.” However, we do not rely on the above to confer meaning upon
EPIC; it is merely cited as consistent with what we have argued the text already shows.



                                              12
wills the cardinal canon, the guiding polar star, is that the intent of the testator must

govern . . . .”); MCL 700.1201(b) (one of the underlying purposes of EPIC is “[t]o

discover and make effective a decedent’s intent in distribution of the decedent’s

property”); MCL 700.8201(2)(c) (one of the underlying purposes and policies of the

Michigan Trust Code (MTC), which is set forth as Article VII of EPIC, is “[t]o foster

certainty in the law so that settlors of trusts will have confidence that their instructions

will be carried out as expressed in the terms of the trust”). Under a per se rule of undue

influence, any attempt to discern the genuine and bona fide intention of the testator is

subordinated at an early juncture to consideration of the attorney’s conduct. And thus the

“guiding polar star” that is the decedent’s intention comes to be diminished in favor of an

assessment of the behavior of his or her legal representative.8

       Second, the per se approach is contrary to both MCL 700.3407(1)(c) and MCL

700.3407(1)(d), which respectively provide that a will contestant bears the burden of

establishing undue influence and that the ultimate burden of persuasion remains with the

party who had the initial burden of proof, i.e., the contestant. A per se rule of undue

influence would altogether nullify these requirements by relieving the contestant of the

burden to establish undue influence in circumstances in which the gift has been made to




8
  The opinion in support of reversal states, “Because I agree with the affirming opinion
that protecting testator intent is our goal, I would adopt a per se rule of undue influence
for attorney-drafters.” (Emphasis added). Respectfully, we simply do not understand
what this means. A per se rule effectively and completely forecloses any opportunity for
a fact-finder to discover the testator’s genuine intentions.



                                             13
an attorney. For this same reason, the per se approach in the context of a trust challenge

would improperly shift the burden of persuasion, contrary to MRE 301.

      The opinion in support of reversal asserts that a per se rule of undue influence

would not abrogate the contestant’s burden to show undue influence because “[t]he

contestant would have to show that the attorney violated MRPC 1.8(c), which requires

showing (1) the attorney drafted the provision leaving himself a gift, (2) the gift was

‘substantial,’ and (3) the attorney and client were not related.” We disagree. Such a

showing does not establish undue influence in any meaningful sense; rather, it merely

shows that there has been a breach of MRPC 1.8(c). As noted earlier, the precise nature

of the “undue influence” necessary to invalidate a will is “something which destroys the

free agency of the testator at the time when the instrument is made, and which, in effect,

substitutes the will of another for that of the testator.” In re Williams’ Estate, 185 Mich.

at 120 (quotation marks and citation omitted). See also In re Sprenger’s Estate, 337
Mich. at 521-522 (“ ‘Undue influence’ exercised upon one who executes a will may

become the basis for finding the will invalid if that influence took from the testator his

right to freely exercise his discretion in disposing of his property.”) Whether there has

been a breach of MRPC 1.8(c) does not address whether the decedent’s free agency has

been destroyed; it addresses only and obviously whether there has been a breach of

MRPC 1.8(c).

      Third, the issue whether a per se rule of undue influence is appropriate simply

boils down, in our judgment, to enacting substantive public policy, which is the

responsibility of the Legislature, not this Court. The opinion in support of reversal

maintains that the instant opinion “leaves clients vulnerable, rewards unscrupulous


                                            14
attorneys, [and] encourages costly litigation”; however, we believe that the instant

opinion best accords both with the law and with longstanding practice under that law, in

particular, with its dominant focus on ascertaining the genuine intentions of the testator.9

In place of that focus, the opinion in support of reversal would introduce an irrebuttable

legal presumption under which such intentions would simply be of no consequence in

cases in which the presumption applied.

       Whether the current probate framework is sufficient to protect a decedent requires

difficult policy determinations that involve balancing the decedent’s intentions with

policies sanctioning unethical attorney conduct. And as this Court has explained:

              As a general rule, making social policy is a job for the Legislature,
       not the courts. This is especially true when the determination or resolution

9
  The opinion in support of reversal responds that the instant opinion “seems to presume
that [the decedent’s intent] is easily knowable. But that’s exactly the problem. It’s not.”
What we have said specifically, and what we now add in response, is as follows: (a) the
decedent presumably knew his own intent and had every reason to assume that that intent
would matter in probate; it does not to the other opinion; (b) of course, it is true that
neither this Court, nor likely anyone else, knows the decedent’s intent with the clarity and
certainty with which the decedent himself knew that intent; (c) nonetheless, our legal
system does presume that such intent is “knowable”; it is presumably made “knowable”
by what is characterized as “evidence,” in particular, evidence concerning the language of
the will and evidence of relevant surrounding circumstances; (d) if, as the other opinion
asserts, the “exact” problem is that the decedent’s intent is not “knowable,” then it is
difficult to understand what fundamental premises inform the probate process in this
case; (e) ascertaining the decedent’s intent here should proceed as it does in all other
cases in which there are questions concerning the decedent’s intent and by the same
standards; there are often complications when it becomes necessary to look beyond the
four corners of a will to discern intent, but courts nonetheless undertake in these
circumstances, to the best of their ability, to discern intent; and (f) however difficult or
imperfect the probate process may sometimes be-- no one has suggested that it involves
an “easy” determination in this case-- the instant opinion has as its standard of inquiry
the discernment of Robert Mardigian’s intent and the other opinion does not.



                                            15
       requires placing a premium on one societal interest at the expense of
       another: The responsibility for drawing lines in a society as complex as
       ours—of identifying priorities, weighing the relevant considerations and
       choosing between competing alternatives—is the Legislature’s, not the
       judiciary’s. [Terrien v Zwit, 467 Mich. 56, 67; 648 NW2d 602 (2002)
       (quotation marks and citation omitted).]

If the current policy framework is insufficient to protect a decedent when MRPC 1.8(c)

has been breached, and any further inquiry into the decedent’s intentions should be

compromised or foreclosed, it is the Legislature that ought to make this determination

and provide for an appropriate limiting rule. See, e.g., Agee v Brown, 73 So 3d 882, 886

(Fla App, 2011) (“The best way to protect the public from unethical attorneys in the

drafting of wills . . . is entirely within the province of the Florida Legislature.”); Sandford

v Metcalfe, 110 Conn App 162, 169-170; 954 A2d 188 (2008) (“[I]t is ill-advised, as a

matter of public policy, for an attorney to draft a will in which she is to receive a

bequest”; “[t]here is, however, no statute barring an attorney who drafted a testamentary

instrument from inheriting by the instrument she drafted”; and “[i]f the law is to be

changed to make provision for the situation at hand, it is for the legislature to make the

change, not the court.”).

       Fourth, in specific circumstances in which the Legislature has deemed a

disposition inappropriate without regard to the decedent’s intent, it has invariably

provided for an explicit rule that revokes the ordinary disposition. For example, MCL

700.2803(2)(a)(i) provides, “The felonious and intentional killing or the conviction of the

felon for the abuse, neglect, or exploitation of the decedent . . . [r]evokes . . . [a]

[d]isposition or appointment of property made by the decedent to the killer or felon in a

governing instrument.” See also MCL 700.2807(1)(a)(i) (“Except as provided by the



                                              16
express terms of a governing instrument, court order, or contract relating to the division

of the marital estate made between the divorced individuals before or after the marriage,

divorce, or annulment, the divorce or annulment of a marriage . . . [r]evokes . . . [a]

disposition or appointment of property made by a divorced individual to his or her former

spouse in a governing instrument . . . .”). EPIC provides no such rule for circumstances

in which an attorney has drafted a will or trust in his or her own favor, and it would be

improper for this Court to adopt such a substantive rule on its own initiative. Paselli v

Utley, 286 Mich. 638, 643; 282 N.W. 849 (1938) (“This court cannot write into the statutes

provisions that the legislature has not seen fit to enact.”).

       For these reasons, we conclude that a per se rule of undue influence is untenable

and incompatible with the longstanding policies of this state, and it would be

inappropriate for this Court sua sponte to adopt such a rule.

                                        D. MRPC 1.8

       Despite the clear statutory requirements and fundamental concepts of probate law

in Michigan, appellants contend that the later adoption of MRPC 1.8(c) favors the

implementation of the per se rule. Once again, MRPC 1.8(c) states, “A lawyer shall not

prepare an instrument giving the lawyer or a person related to the lawyer as parent, child,

sibling, or spouse any substantial gift from a client, including a testamentary gift, except

where the client is related to the donee.” There are several reasons why the adoption of

this rule does not warrant a change in current law or the overruling of our longstanding

precedents in regard to the present controversy.




                                              17
       First, MRPC 1.8(c) became effective in 1988, which antedated Powers but

predated the Legislature’s decision to codify the requirements in EPIC that a contestant

establish undue influence and that the burden of persuasion remain always with the

contestant. That is, our Legislature chose to codify the requirements in EPIC despite the

fact that MRPC 1.8(c) already was in place and provided that “[a] lawyer shall not

prepare an instrument giving the lawyer . . . any substantial gift from a client . . . .”

Therefore, even if it could be explained how the MRPC could alter substantive law--

which it cannot for the reasons that follow-- the earlier adoption of MRPC 1.8(c) would

have no effect on EPIC’s later-adopted requirements.

       Second, MRPC 1.8(c) does not create a basis for voiding a will or trust. Rather,

MRPC 1.8(c) merely prohibits a lawyer from preparing “an instrument giving the lawyer

or a person related to the lawyer as parent, child, sibling, or spouse any substantial gift

from a client . . . .” The rule is silent concerning what effect, if any, a breach of the rule

has upon the will or trust. This silence is filled by the nonsilence of MRPC 1.0(b), which

relevantly provides:

              Failure to comply with an obligation or prohibition imposed by a
       rule is a basis for invoking the disciplinary process. The rules do not,
       however, give rise to a cause of action for enforcement of a rule or for
       damages caused by failure to comply with an obligation or prohibition
       imposed by a rule. In a civil or criminal action, the admissibility of the
       Rules of Professional Conduct is governed by the Michigan Rules of
       Evidence and other provisions of law. [Emphasis added.]

       In addition to the text itself of MRPC 1.0(b), this provision includes a comment

setting forth the fundamental scope of the MRPC, and this comment further asserts that a




                                             18
breach of the MRPC merely constitutes a basis for “invoking the disciplinary process.”

The comment states:

       [A] failure to comply with an obligation or prohibition imposed by a rule is
       a basis for invoking the disciplinary process. . . .

              As also indicated earlier in this comment, a violation of a rule does
       not give rise to a cause of action, nor does it create any presumption that a
       legal duty has been breached. The rules are designed to provide guidance
       to lawyers and to provide a structure for regulating conduct through
       disciplinary agencies. They are not designed to be a basis for civil liability.
       Furthermore, the purposes of the rules can be subverted when they are
       invoked by opposing parties as procedural weapons. The fact that a rule is
       a just basis . . . for sanctioning a lawyer under the administration of a
       disciplinary authority does not imply that an antagonist in a collateral
       proceeding or transaction has standing to seek enforcement of the rule.
       Accordingly, nothing in the rules should be deemed to augment any
       substantive legal duty of lawyers or the extradisciplinary consequences of
       violating such a duty. [Emphasis added; comma omitted.]

       Thus, as limned in the text of MRPC 1.0 and further explained in its

accompanying comment, the remedy for a breach of MRPC 1.8(c) is the “disciplinary

process.” Breaches of the MRPC just do not give rise to causes of action, and private

parties cannot seek to enforce a disciplinary rule. Because MRPC 1.8(c) specifically is

silent as to the effect of its breach, and because a breach of the MRPC generally only

supplies a basis for invoking the attorney disciplinary process, MRPC 1.8(c) does not

bear on the validity of Powers or on the resolution of this case.

       Third, our caselaw also supports this conclusion by holding that standards of

professional conduct do not create or modify substantive law. In People v Green, 405
Mich. 273, 282; 274 NW2d 448 (1979) (opinion by COLEMAN, C.J.), we considered




                                             19
whether a breach of the Code of Professional Responsibility could compel a particular

ruling on substantive law.10 The prosecutor in Green had breached disciplinary rule (DR)

7-104(A)(1), which provided that “ ‘a lawyer shall not . . . [c]ommunicate or cause

another to communicate on the subject of the representation with a party he knows to be

represented by a lawyer in that matter unless he has the prior consent of the lawyer

representing such other party . . . .’ ” Id. at 282-283, quoting DR 7-104(A)(1). The

prosecutor interviewed the defendant alone after he had waived his Miranda11 rights and

stated that he wished to speak with the prosecutor without his lawyer present. Id. at 287.

The defendant then offered statements that were later used as incriminating evidence at

his trial. Id. at 287-288. Defense counsel moved to suppress these statements in part on

the ground that the prosecutor had breached DR 7-104(A)(1), but the trial court denied

the motion. Id. On appeal, a majority of this Court held that, although the prosecutor had

breached a rule of professional conduct stating that he “shall not” engage in such

conduct, his breach did not afford a basis for suppression of the evidence obtained.12 Id.

10
     The Code of Professional Responsibility preceded the adoption of the MRPC.
11
     Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).
12
   Chief Justice COLEMAN authored the lead opinion with only Justice RYAN joining the
opinion in full; however, a majority agreed with its reasoning that a breach of the code
did not bear on the admissibility of evidence. The Chief Justice ultimately concluded that
the exclusionary rule did not apply and rejected the notion that a breach of the code
affected substantive law. Justice WILLIAMS, joined by Justice FITZGERALD, wrote
separately, agreeing with the lead “opinion that the prophylactic exclusionary rule need
not, and should not, be extended to cover this case.” Id. at 296 (WILLIAMS, J., concurring
in part and dissenting in part). They further agreed that a breach of the code did not
compel the exclusion of the evidence. Justice WILLIAMS and Justice FITZGERALD noted
that courts could refer attorneys to the bar for disciplinary action to deter wrongful
conduct and thus dissented in part because they would have “order[ed] the Clerk to report


                                            20
at 293-297. Instead, the lead opinion summarized the difference between the Code of

Professional Responsibility and substantive law:

              [Defendant’s] argument rests upon a basic misconception of the
       Code of Professional Responsibility. The provisions of the code are not
       constitutional or statutory rights guaranteed to individual persons. They are
       instead self-imposed internal regulations prescribing the standards of
       conduct for members of the bar. Although it is true that the principal
       purpose of many provisions is the protection of the public, the remedy for a
       violation has traditionally been internal bar disciplinary action against the
       offending attorney. The sanctions available are by no means trivial. The
       attorney faces permanent disbarment. In these respects the provisions of
       the code are no different from the provisions found in the codes of conduct
       for other professions, such as medicine or architecture. They are all self-
       governing, in-house regulations.

              The admissibility of evidence in a court of law, on the other hand, is
       normally determined by reference to relevant constitutional and statutory
       provisions, applicable court rules and pertinent common-law doctrines.
       Codes of professional conduct play no part in such decisions. [Id. at 293-
       294.]

Accordingly, under Green, a breach of a standard of professional conduct “standing alone

should be dealt with by bar disciplinary action rather than” by allowing the breach to

affect the substantive legal decisions of a case. Id. at 294.

       For these reasons, a breach of the MRPC merely constitutes grounds for invoking

the attorney disciplinary process. The rules of professional conduct promulgated by this

Court should neither overrule nor give rise to substantive law. Therefore, the adoption of

MRPC 1.8(c), which occurred before the Legislature enacted the current probate


the assistant prosecuting attorney’s action in this matter to the grievance authorities for
appropriate action.” Id. at 297. As a result, a majority of the Court agreed that, although
the prosecutor had breached a standard of professional conduct that prohibited him from
engaging in certain conduct, the breach did not dictate the substantive law.



                                             21
framework of this state under EPIC, has no effect on either governing law in this case or

on the proper resolution of this matter. See Green, 405 Mich. 273. See also, e.g., In re

Bloch, 425 Pa Super 300, 310; 625 A2d 57 (1993) (“To the extent that the [attorney’s]

conduct is challenged as unethical behavior violative of the Rules of Professional

Conduct, Rule 1.8(c), our Supreme Court has held that enforcement of the Rules of

Professional Conduct does not extend itself to allow courts to alter substantive law or to

punish an attorney’s misconduct.”).

                                IV. REMAINING ISSUES

       Independent of the undue-influence analysis, appellants argue that the will and the

trust here should be held automatically void because their “purposes” ran contrary to

“public policy.” MCL 700.7404 provides that “[a] trust may be created only to the extent

its purposes are lawful, not contrary to public policy, and possible to achieve.”

Furthermore, MCL 700.7410(1) provides that “a trust terminates to the extent . . . the

purposes of the trust . . . are found by a court to be unlawful or contrary to public policy.”

EPIC does not contain any similar provision for wills. However, even if EPIC contained

such a provision, appellants’ overall argument fails because (a) it ignores the distinction

between the purpose of a will or trust and the manner in which these are formed and (b)

automatically invalidating a will or trust for a breach of MRPC 1.8(c) continues to give

insufficient regard to the critical countervailing policy consideration: discerning and

giving faithful effect to the decedent’s intentions. Here, the “purposes” of the will and

the trust were to bestow a gift to a friend, which in no way is at odds with public policy.

Appellants fail to cite any genuine public policy that runs contrary to the purposes of this




                                             22
will and this trust, but instead merely take issue with the manner in which these

instruments were formed, and thus their public policy arguments are flawed.13

       Additionally, appellants argue that MRPC 1.8(c) sets forth an “indicator” of public

policy-- see Terrien, 467 Mich. at 67 n 11 (“We note that, besides constitutions, statutes,

and the common law, . . . rules of professional conduct may also constitute definitive

indicators of public policy.”)-- and therefore that a breach of MRPC 1.8(c) renders a will

and trust void on public policy grounds. At the same time, appellants fail even to



13
   Although the opinion in support of reversal asserts that “there is no need to resort to
public policy because our Court has long had the power to establish the law of fraud,” it
analogizes the instant case to those in which courts have found unethical fee-splitting
contracts between attorneys to be unenforceable on the basis of “public policy.” Such an
analogy fails to fully appreciate the distinction between contracts and wills and trusts. As
the Court of Appeals usefully explained:

       In the case of a contract deemed void as against public policy because it
       violates the MRPC, it is principally the drafting lawyer who suffers the
       consequence of the invalid contract. However, when a trust or will is
       deemed void as against public policy because the drafting attorney violated
       the MRPC, the invalidation of the bequest potentially fails to honor the
       actual and sincere desires of the grantor. [In re Mardigian Estate, 312
Mich. App. at 564.]

In addition, as we have noted earlier, the problematic nature of the instant will and trust
arises from the manner in which these two instruments were formed, not from their
purpose. Moreover, with respect to fraud, the opinion in support of reversal does not
acknowledge the longstanding principle that “[f]raud cannot be presumed, but must be
proved.” Brown v Dean, 52 Mich. 267, 271; 17 N.W. 837 (1883). See also Goldberg v
Goldberg, 295 Mich. 380, 384; 295 N.W. 194 (1940) (“The burden of showing fraud is
upon the person alleging it. Fraud is never presumed, nor is it to be lightly inferred.”)
(citations omitted). A per se rule of undue influence, however, does exactly that: it
presumes the existence of fraud or, more specifically, the existence of undue influence
while discharging the contestant’s affirmative responsibility to establish that the
decedent’s free agency has been abrogated.



                                            23
mention the strong countervailing public policy considerations regarding the decedent’s

intentions. Our common law and our statutes may be considered the truest indicators of

public policy, see id. at 66-68, and that common law and those provisions of EPIC

strongly favor the discernment and effectuation of the decedent’s intentions.              MCL

700.1201(b) (providing that EPIC shall be applied “[t]o discover and make effective a

decedent’s intent in distribution of the decedent’s property”); MCL 700.8201(2)(c)

(providing that the MTC shall be applied “[t]o foster certainty in the law so that settlors

of trusts will have confidence that their instructions will be carried out as expressed in the

terms of the trust”); Kremlick, 417 Mich. at 240 (“A fundamental precept which governs

the judicial review of wills is that the intent of the testator is to be carried out as nearly as

possible.”).

       In summary, appellants’ public policy arguments are without merit because the

“purposes” of the instruments in dispute are not contrary to public policy and because

their per se approach fails entirely to consider even the most dominant countervailing

public policy considerations set forth in EPIC, namely the decedent’s intentions.

                                     V. CONCLUSION

       Among the underlying purposes and policies of EPIC, reflected deeply within our

state’s caselaw, is the discernment and effectuation of the decedent’s intentions in the

distribution of his or her property. Indeed, the “guiding polar star” in probate law is that

the intentions of the decedent control in this regard. The per se rule of undue influence

advocated by appellants would foreclose at some juncture any further consideration of

these intentions in favor of an assessment of the behavior of the decedent’s attorney.




                                               24
Appellants’ per se rule would run contrary to the foundational principles of probate law,

longstanding precedents of this state, and the express provisions of EPIC that require the

contestant to bear the burden of establishing undue influence. And the adoption of

MRPC 1.8(c), which occurred well before our Legislature enacted EPIC, has no effect on

our conclusion in this case because a breach of the MRPC is exclusively a basis for

invoking the attorney disciplinary process and does not override the substantive law of

EPIC. Therefore, we respectfully reject the approach advocated by appellants, endorse

the rebuttable presumption of undue influence articulated in Powers, and would affirm

the judgment of the Court of Appeals for the reasons set forth in this opinion.


                                                        Stephen J. Markman
                                                        Brian K. Zahra
                                                        Elizabeth T. Clement




                                            25
                             STATE OF MICHIGAN

                                  SUPREME COURT



In re MARDIGIAN ESTATE.


MARK S. PAPAZIAN, Executor for the
Estate of ROBERT DOUGLAS
MARDIGIAN,

             Appellee,

v                                                          No. 152655

MELISSA GOLDBERG, SUSAN V.
LUCKEN, NANCY VARBEDIAN,
EDWARD MARDIGIAN, GRANT
MARDIGIAN, and MATTHEW
MARDIGIAN,

             Appellants,

and

JP MORGAN CHASE BANK, NA,

             Appellee.


MCCORMACK, J. (for reversal).
      The ethical code that governs every member of the State Bar of Michigan

categorically forbids a lawyer from drafting a will for a client that leaves the lawyer a

substantial gift. Yet this Court’s outdated precedent enables a lawyer to do so anyway.

To be sure, that precedent requires the lawyer to show no undue influence was applied to
his client. But that showing is required after the client has passed away, giving the

lawyer a consequential evidentiary advantage.

       The affirming opinion’s decision to affirm this precedent leaves clients vulnerable,

rewards unscrupulous attorneys, encourages costly litigation, and moreover does not

account for the important shifts of the past half-century in our ethics rules, probate law,

and evidentiary presumptions. Not all undue influence is equally pernicious: A lawyer

who drafts a testamentary instrument that leaves the lawyer a substantial gift in flagrant

violation of the professional code of ethics is unique among conflicted beneficiaries in

will contests, as she is both an author and beneficiary of the will. To respond, an

effective tool is needed.

       I would overturn In re Powers Estate, 375 Mich. 150; 134 NW2d 148 (1965), to

the extent that it held that courts should apply a mere presumption of undue influence to a

will contest where an attorney has drafted a testamentary document that names himself as

a beneficiary.    That particular equitable remedy may have been sufficient before

significant changes to our ethics code, the law of probate, and our approach to

presumptions. But it is no longer sufficient to protect the public. I would therefore

replace it with a per se rule of undue influence that voids substantial testamentary gifts to

attorney-drafters. Those who draft wills should not benefit from them.

       We owe the public better. I would reverse the Court of Appeals.

                                      I. ANALYSIS

                                 A. GOVERNING LAW

       The Estates and Protected Individuals Code (EPIC), MCL 700.1101 et seq., the

statutory framework that governs testamentary transfers, was enacted so that “a


                                             2
decedent’s intent in distribution of the decedent’s property” could be “discover[ed] and

[made] effective[.]” MCL 700.1201(b). Thus, the “fundamental precept which governs

the judicial review of wills is that the intent of the testator is to be carried out as nearly as

possible.” In re Kremlick Estate, 417 Mich. 237, 240; 331 NW2d 228 (1983). The same

applies to trust documents. In re Maloney Trust, 423 Mich. 632, 639; 377 NW2d 791

(1985). To determine the decedent’s intent, we read a testamentary document as a whole

and, when it contains no ambiguity, enforce it as written. Bill & Dena Brown Trust v

Garcia, 312 Mich. App. 684, 693-694; 880 NW2d 269 (2015).

       I agree with the affirming opinion that a court must do all in its power to carry out

the testator’s intent. That’s the whole point: when someone has potentially exerted undue

influence on a decedent, courts can no longer be sure that the testamentary instrument,

the end product of that alleged influence, accurately reflects the testator’s intent. In re

Sprenger’s Estate, 337 Mich. 514, 521-522; 60 NW2d 436 (1953); Detroit Bank & Trust

Co v Grout, 95 Mich. App. 253, 274-276; 289 NW2d 898 (1980). Testamentary gifts that

result from undue influence are void.1 To establish undue influence, contestants of a

testamentary document must show more than mere opportunity: they must show that the

testator “ ‘act[ed] under such coercion, compulsion, or constraint that his own free



1
  EPIC provides for the invalidation of trusts produced by undue influence, see MCL
700.7406 (“A trust is void to the extent its creation was induced by fraud, duress, or
undue influence.”), and the same rule has been applied to wills, see In re Anderson
Estate, 353 Mich. 169, 172; 91 NW2d 356 (1958) (“Undue influence exercised upon one
who makes a will may become the basis for finding the will invalid, if by reason of that
influence the right of the testator to freely exercise his discretion in disposing of his
property has been taken away from him.”).



                                               3
agency is destroyed. The will or the provisions assailed does not truly proceed from him.

He becomes the tutored instrument of a dominating mind . . . .’ ” In re Balk’s Estate, 298
Mich. 303, 309; 298 N.W. 779 (1941), quoting In re Williams’ Estate, 185 Mich. 97, 118;

151 N.W. 731 (1915) (cleaned up).

       Generally, the burden of proof rests with the contestant alleging undue influence.

MCL 700.3407(1)(c); Kar v Hogan, 399 Mich. 529, 539; 251 NW2d 77 (1976); In re

Kramer’s Estate, 324 Mich. 626, 634-635; 37 NW2d 564 (1949). But this Court has long

applied a different framework when an attorney drafts a testamentary instrument for her

own benefit. In those cases, we recognized as early as 1897 that the attorney’s palpable

self-interest “arous[es] suspicion, and raises a presumption more or less strong that undue

influence has been exerted . . . .” Donovan v Bromley, 113 Mich. 53, 54; 71 N.W. 523

(1897).

       Ten years later, we reiterated that it was “generally recognized by the profession

as contrary to the spirit of its code of ethics for a lawyer to draft a will making

dispositions of property in his favor, and this court has held that such dispositions are

properly looked upon with suspicion.” Abrey v Duffield, 149 Mich. 248, 259; 112 N.W.
936 (1907).    The presumption of undue influence, as applied to attorney-drafter-

beneficiaries, is the same presumption that applies whenever a testator favors a fiduciary.

Powers, 375 Mich. at 180-181 (opinion by SOURIS, J.). The presumption arises

       upon the introduction of evidence which would establish (1) the existence
       of a confidential or fiduciary relationship between the grantor and a
       fiduciary, (2) the fiduciary or an interest which he represents benefits from
       a transaction, and (3) the fiduciary had an opportunity to influence the
       grantor’s decision in that transaction. [Kar, 399 Mich. at 537.]




                                            4
That is, the presumption is no different for an attorney-drafter-beneficiary or another

fiduciary-beneficiary, despite the attorney’s unique role in preparing the questionable

instrument and plain ethical violation in drafting it.

       We last examined this presumption against an attorney-drafter in In re Powers,

more than half a century ago. Maybe it made sense then. For the reasons that follow, I

believe it is time to reconsider it.

                  B. THE INSUFFICIENCY OF THE PRESUMPTION

       In my view, the affirming opinion’s decision today to affirm the rebuttable

presumption for attorney-drafters fails the testator while protecting the lawyer. To begin,

the rebuttable presumption is easily surmountable. The presumption does not change the

ultimate burden of proof, which rests with the party alleging undue influence. Id. at 538.2

Its function “is solely to place the burden of producing evidence on the opposing party,”

Widmayer v Leonard, 422 Mich. 280, 289; 373 NW2d 538 (1985), but the presumption

“has no weight as evidence . . . and cannot be weighed against evidence,” In re Jennings’

Estate, 335 Mich. 241, 244; 55 NW2d 812 (1952); see also In re Cotcher’s Estate, 274
Mich. 154, 159; 264 N.W. 325 (1936) (“ ‘[B]ut, if [the presumption is] challenged by

rebutting evidence, the presumption cannot be weighed against the evidence. Supporting

evidence must be introduced, and it then becomes a question of weighing the actual


2
  See also MRE 301 (“In all civil actions and proceedings not otherwise provided for by
statute or by these rules, a presumption imposes on the party against whom it is directed
the burden of going forward with evidence to rebut or meet the presumption, but does not
shift to such party the burden of proof in the sense of the risk of nonpersuasion, which
remains throughout the trial upon the party whom it was originally cast.”).



                                              5
evidence introduced, without giving any evidential force to the presumption itself.’ ”),

quoting Gillett v Mich United Traction Co, 205 Mich. 410, 414; 171 N.W. 536 (1919).

       In other words, it allows the benefitting party the opportunity to satisfy the burden

of persuasion to avoid a directed verdict. Widmayer, 422 Mich. at 289. But the opposing

party can rebut the presumption with “sufficient” evidence. Kar, 399 Mich. at 542; In re

Peterson Estate, 193 Mich. App. 257, 262; 483 NW2d 624 (1991).3 Overcoming the

presumption is hardly a challenge given this modern construction.

       And applying the presumption against attorney-drafters (as contrasted with other

beneficiary-drafters) ignores the unique status of the attorney. The Powers court missed

this, stating:

       Whether proponent [i.e., the attorney] used questionable professional
       judgment in drawing the instrument involved need not be retried; it is
       irrelevant. Proponent’s status as a member of the bar of Michigan adds not
       one centimeter, nor subtracts one from his position as a party litigant, and
       this question should take no time in trial. [Powers, 375 Mich. at 176.]

That’s not right. The prospect of discerning testator intent when the attorney-drafter is

compromised is far harder than for other compromised drafters. Evidence of testator

intent is most commonly located in the testamentary document itself and the mind of the

attorney who drafted it. While the first is ordinarily the best evidence of intent, Karam v

Law Offices of Ralph J Kliber, 253 Mich. App. 410, 424; 655 NW2d 614 (2002), where

there is a possibility that the document was the product of undue influence, it is of little


3
  I note, however, that there is an open question on what a party must show to rebut the
presumption. See, e.g., In re Mortimore Estate, 491 Mich. 925 (2012) (YOUNG, C.J.,
dissenting).



                                             6
use. In such a case an attorney-drafter’s testimony would be the next surest evidence of

intent, given that she was intimately involved with the testator in producing the

instrument; indeed, when an attorney-drafter is not the beneficiary of a contested

instrument, her testimony can be critical to a court trying to assess testator intent where

undue influence on the part of a fiduciary is alleged. See, e.g., Jennings’ Estate, 335
Mich. at 244 (“The presumption was held to have been rebutted and overcome by a

showing that the will had been executed after independent legal counsel in [various

cases.]”); In re Grow’s Estate, 299 Mich. 133, 140; 299 N.W. 836 (1941) (noting only that

while a presumption might have arisen, the testator “had independent advice of Mr.

Phillips, an attorney of Pontiac, in the preparation of his will”).4 But much like the

corrupt instrument, an attorney-beneficiary’s ethical violation and conflicted position

make him not a reliable source.

       The affirming opinion seems to presume that that information is easily knowable.

But that’s exactly the problem. It’s not. If we could readily determine Mr. Mardigian’s

intent, there would be no need for this appeal. But it is precisely because our precedent

allows attorneys to draft wills for their own benefit that difficult situations like this arise

4
  A treatise section on probate drafting recommends that attorneys “interview the
prospective testator alone, or at least not in the presence of anyone who could have a
possible interest in disposition of the property, as to his or her desires.” 12 Mich
Pleading & Practice (2d ed), § 99:48, p 466; see also In re Hayes’ Estate, 255 Mich. 338,
345; 238 N.W. 245 (1931) (noting, without a hint of concern, that the “will was prepared
in the office of a reputable attorney after a private consultation with testator”). When the
lawyer herself is the beneficiary, it is impossible for her to interview her client outside the
presence of an interested party. And the threat of undue influence is heightened if the
attorney-beneficiary consults the client alone. That following best practices would lead
to worse outcomes signals that these instruments are inherently problematic.



                                              7
and courts must resolve matters without the most reliable evidence of testator intent. I

don’t know how the affirming opinion can be so sure what Mr. Mardigian’s intent was.

That’s the problem unique to attorney-drafter beneficiaries.5

                        C. PER SE UNDUE INFLUENCE RULE

       Because I agree with the affirming opinion that protecting testator intent is our

goal, I would adopt a per se rule of undue influence for attorney-drafters.6 Such a rule

ensures that the drafting attorney will be a reliable witness in the search for the testator’s

true intent. It would make it easier to determine the testator’s intent; when a client wants

to leave his lawyer a substantial gift the lawyer simply will have an independent lawyer

counsel the client and draft the instrument. While a rebuttable presumption might have

been a sufficient equitable remedy in a different era, changes in the law and our ethics

code make it not much protection at all today.




5
  I emphatically reject the affirming opinion’s assertion that the testator’s intent does not
matter to me. It is possible that application of a per se rule might defeat the testator’s
intent in this case; but it is also possible that the affirming opinion’s approach will have
that result. But the per se rule I advocate below would end this practice, making it much
easier to determine the testator’s intent in future cases.
6
  The affirming opinion is concerned that a per se rule would obviate the contestant’s
burden to show undue influence. Not so. The contestant would have to show that the
attorney violated MRPC 1.8(c), which requires showing (1) the attorney drafted the
provision leaving himself a gift, (2) the gift was “substantial,” and (3) the attorney and
client were not related. Once these facts are established the per se rule would take over.
This basic framework is no different than invalidating a will after the contestant proves it
was signed upon the threat of violence. But it is true that the burden for a litigant
contesting an instrument that benefits a drafting attorney would not be the same as with
other fiduciary beneficiaries. As it should be.



                                              8
       Courts have equitable powers over the settlement of an estate. MCL 700.1302 and

MCL 700.1303. And they have equitable powers to address cases of fraud. Devillers v

Auto Club Ins Ass’n, 473 Mich. 562, 590; 702 NW2d 539 (2005). “Undue influence is a

species of fraud,” and the rules of fraud therefore apply to questions of undue influence.

Adams v Adams (On Reconsideration), 276 Mich. App. 704, 710 n 1; 742 NW2d 399

(2007). Courts may apply equitable powers to preserve the integrity of the judiciary as

well. Stachnik v Winkel, 394 Mich. 375, 382; 230 NW2d 529 (1975). The Powers

presumption was an appropriate equitable tool for its time, but it now should receive an

update: a testamentary instrument produced by an attorney-beneficiary should be seen as

one that has resulted from undue influence. Full stop.

       Generally, to prove undue influence, “ ‘[m]otive, opportunity, or even ability to

control’ ” is insufficient. In re Karmey Estate, 468 Mich. 68, 75; 658 NW2d 796 (2003),

quoting Kar, 399 Mich. at 537. Instead, “affirmative evidence” must be shown. Id. I

would hold that a lawyer who drafts testamentary instruments in violation of MRPC

1.8(c) has provided that “affirmative evidence.” I reach this conclusion after careful

consideration of the substantial changes in the law and in our ethics rules since Powers,

the need to harmonize probate law and our ethics code, and the special circumstances that

set attorneys apart from other fiduciaries.7

       I don’t share the affirming opinion’s concerns about a per se rule. First, the idea

that a per se rule would somehow usurp the role of the Legislature rests on a flawed

7
 Because I would overrule Powers directly and rely on our equitable authority to
establish a new rule, I decline to address respondents’ argument that wills and trusts can
be held void as against public policy under MRPC 1.8(c).



                                               9
premise; the suggestion that EPIC has somehow codified the Powers presumption is

simply not correct. For one thing, the Legislature provided “undue influence” as a basis

to invalidate a will, MCL 700.3407(1)(c), but it has not defined the term. Nowhere does

it mandate a “rebuttable presumption” as the standard for assessing undue influence,

whether for attorneys or anyone else.         Rather, this Court invented that doctrine.

Donovan, 113 Mich. at 54.8

                        1. CHANGES TO LAW SINCE POWERS

       Powers was decided in a different legal world. The rules of professional conduct,

probate law, and our approach to rebuttable presumptions have all changed significantly

since 1965. Considered together, those changes require an updated approach to our old

rule if we are serious about protecting the public in this context.

                   a. ETHICS RULES AND THEIR ENFORCEMENT

       Bear with me; this part is a bit of a slog. Over the last century or so, a sea change

has occurred in how the legal profession views and operationalizes its ethics rules. When

8
  And the affirming opinion’s reasoning on this point cites a particularly questionable use
of legislative history. It cites the EPIC Reporter’s Commentary to support the
proposition that MCL 700.3407 merely restated the law of burdens of proof,
presumptions and all, so that any change to the Powers presumption risks contravening
the statute. See Martin, Estates and Protected Individuals Code with Reporters’
Commentary (ICLE, 2001), p 77. But the Reporter’s Commentary—an item the
Legislature never acted upon—does “not involve an act of the Legislature” and thus has
“considerably diminished” use for courts. In re Certified Question from the United States
Court of Appeals for the Sixth Circuit, 468 Mich. 109, 115 n 5; 659 NW2d 597 (2003).
Thus, the notion that EPIC has incorporated, or otherwise precludes us from revisiting,
the Powers presumption is not borne out by the statutory text but instead relies in part on
the affirming opinion’s novel use of legislative history. I am not convinced.




                                             10
this Court first introduced the presumption of undue influence in the context of an

attorney-beneficiary of an estate at the end of the nineteenth century, there was no formal

code of ethics governing lawyers; only personal morality and specific statutes governed

lawyer conduct. See Niehoff, In the Shadow of the Shrine: Regulation and Aspiration in

the ABA Model Rules of Professional Conduct, 54 Wayne L Rev 3, 5-6 (2008); Wolfram,

Toward a History of the Legalization of American Legal Ethics-II The Modern Era, 15

Geo J Legal Ethics 205, 206 (2002) (“The early history of American legal ethics gave no

indication that lawyers would one day become a highly regulated profession. For the

most part, regulation was highly traditional, episodic, and reactive, and was addressed

primarily to pathological extremes of lawyer behavior.”).         If attorney conduct was

regulated, it was case by case in litigation. 1 Hazard et al, The Law of Lawyering (4th

ed), § 1.08, p 1-29. And “[p]rior to the late 1800’s there were no conflict of interest rules

as such[.]” Flamm, Conflicts of Interest in the Practice of Law: Causes and Cures (2015),

p 30.

        Alabama produced the nation’s first ethical code in 1887, and the ABA built upon

that code when it issued the 1908 Canons of Ethics. Hazard, Law of Lawyering at

§§ 1.09 and 1.10, pp 1-31, 1-32.9 Even where adopted, however, the Canons did not have

the force of law, and ethics opinions interpreting the Canons did not even bind the parties

to the case. Id. at § 1.10, p 1-32. Instead, the Canons were merely aspirational and

9
  See also American Bar Association, Final Report of the Committee on Code of
Professional Ethics, 
(accessed June 13, 2018) [https://perma.cc/TR8D-HFZY], which includes the 1908
Canons.



                                             11
offered vague statements “set forth in courtly prose rather than in the style of black letter

law, and . . . [speaking] more to matters of etiquette than legal obligation or professional

duty.” Id. So they had little in common with enforceable rules, as they were too broad

and general to guide behavior meaningfully, Strassberg, Taking Ethics Seriously: Beyond

Positivist Jurisprudence in Legal Ethics, 80 Iowa L Rev 901, 907-908 (1995),10 and were

rarely invoked, Wolfram, Toward a History of the Legalization of American Legal

Ethics-I. Origins, 8 U Chi L Sch Roundtable 469, 485 (2001). None of the Canons

specifically addressed self-interested attorney-drafters. de Furia, Jr, Testamentary Gifts

from Client to the Attorney-Draftsman: From Probate Presumption to Ethical

Prohibition, 66 Neb L Rev 695, 699 (1987).

       In 1935 this Court first tried to codify the ethical responsibilities of members of

the State Bar. That year the Court adopted the Canons of Professional Ethics of the

American Bar Association.11      The 32 Canons, like the ABA’s 1908 Canons, were



10
   As Justice Harlan Stone lamented, “Our canons of ethics for the most part are
generalizations designed for an earlier era.” Stone, The Public Influence of the Bar, 48
Harv L Rev 1, 10 (1934).
11
   In 1935 the Legislature passed 1935 PA 58, giving this Court the authority to create
and regulate the State Bar of Michigan. Under that statute, the Court adopted the
Supreme Court Rules Concerning the State Bar of Michigan and the Canons of
Professional Ethics of the American Bar Association. See Supreme Court Rules
Concerning the State Bar of Michigan, 15 Mich State B J 12, 17 (1936) (“Section 14 –
Rules of Professional Conduct. The ethical standards relating to the practice of law in
this state shall be the present Canons of Professional Ethics of the American Bar
Association, and those which may from time to time be announced or recognized by the
Supreme Court of this State.”); Canons of Professional Ethics, 15 Mich State B J 42
(1936).



                                             12
typically abstract, aspirational, and short on notice of prohibited conduct.12 See In the

Shadow of the Shrine, 54 Wayne L Rev at 6-7. Relevant to this appeal, only Canon 11 of

the Canons of Professional Ethics advised bar members on how to handle trust property.

        Canon 11, the amended version of which the Court adopted in 1938, provided in

full:

               Dealing with Trust Property.

               The lawyer should refrain from any action whereby for his personal
        benefit or gain he abuses or takes advantage of the confidence reposed in
        him by his client.

               Money of the client or collected for the client or other trust property
        coming into the possession of the lawyer should be reported and accounted
        for promptly, and should not under any circumstances be commingled with
        his own or be used by him.[13]




12
   Some scholars have suggested that the Canons were not “a serious effort [to] set[] a
national standard for lawyer behavior; indeed, in the sense described, they were just the
opposite.” In the Shadow of the Shrine, 54 Wayne L Rev at 7. It was not until the
Canons were adopted by most states, the ABA grew in membership and influence, and
the ABA issued opinions to clarify the Canons that the Canons became authoritative. Id.
13
  Canons of Professional Ethics, 17 Mich State B J 483, 486 (1938). The original
version of Canon 11 in both the 1908 ABA Canons of Professional Ethics and the 1935
Michigan Canons of Professional Ethics did not contain the phrase “The lawyer should
refrain from any action whereby for his personal benefit or gain he abuses or takes
advantage of the confidence reposed in him by his client.” See Rule 11, Canons of
Professional Ethics, 15 Mich State B J 42, 45 (1936). The Canon was amended by the
ABA in 1933 and 1937, and this Court adopted the language in full in 1938. See
American      Bar     Association,   ABA      Canons     of   Professional     Ethics,
 (accessed on June 13, 2018)
[https://perma.cc/JT2Q-TRMM].



                                              13
Canon 11 therefore only advised that lawyers “should refrain” from actions taking

advantage of their client’s confidence; it did not explicitly prohibit a lawyer from

receiving a gift under a testamentary instrument the lawyer drafted. What is more, the

Court adopted no detailed or functional grievance procedure.14

       Under these rules, an attorney who drafted a will to which she was a beneficiary

suffered no consequences. For one example, the State Bar’s Committee on Professional

and Judicial Ethics issued an ethics opinion on this topic in 1948. Opinion 112, 1948, 29

Mich State Bar J 141 (1950). The attorney who was the subject of the opinion was

indebted to his client and drafted the client’s will discharging the attorney of all debt. Id.

Citing our older opinions on the topic, the Committee stated that it could not “assume that

the lawyer had improper motives,” but “the circumstances are such as to place him in a

most unfavorable light.” Id. at 142. The Committee concluded that an attorney here

could not ethically draft such a will. Id. at 142-143. But the upshot of the opinion was

only that the Bar received some theoretical instruction on ethics; the unnamed attorney

presumably remained debt-free.15

14
  While this Court did adopt some disciplinary mechanisms in 1935 when it adopted the
Supreme Court Rules for the State Bar of Michigan, it was not until 1947 that the Court
clarified and expanded the grievance procedure for attorney misconduct. See Rule 15,
Supreme Court Rules Concerning the State Bar of Michigan, 317 Mich. xxxix, xlvi
(1947). Since 1947 this Court has repeatedly amended the Rules Concerning the State
Bar of Michigan to strengthen the attorney grievance procedure. See, e.g., Amendments
to the Supreme Court Rules Concerning the State Bar of Michigan, 343 Mich. lxi, xliii
(1955); Amendments to the Supreme Court Rules Concerning the State Bar of Michigan,
369 Mich. xxxiii, xxxiv (1963).
15
   We see the same outcome in another ethics opinion, where the attorney drafted a will
naming himself as executor of the estate and leaving himself a sizeable fee—10 percent
of the estate. Opinion 144, 1951, 57 Mich State Bar J 181 (Special Issue, 1978).



                                             14
         This was the professional-rules backdrop against which the question we decide

here was last considered in Powers. A lot happened next.

         In 1971, this Court tried to provide additional guidance to the profession by

adopting parts of the Code of Professional Responsibility of the American Bar

Association, issued two years earlier.16 The ABA Code contained aspirational “Ethical

Considerations,” one of which suggested somewhat tepidly that a lawyer should usually

not accept a testamentary gift if the lawyer drafted the testamentary instrument.17 But

once again, the Ethical Considerations did not create enforceable rules.18 And we did not

16
  See Court Considers Modified ABA Canons and Rules for Michigan, 50 Mich State B J
56, 56-68 (1971); see also Carty, Money for Nothing? Have the New Michigan Rules of
Professional Conduct Gone Too Far in Liberalizing the Rules Governing Attorney’s
Referral Fees?, 68 U Det L Rev 229, 234 (1991). The ABA Model Code of Professional
Responsibility was adopted by the ABA in 1969.
17
     This Ethical Consideration stated:

                A lawyer should not suggest to his client that a gift be made to
         himself or for his benefit. If a lawyer accepts a gift from his client, he is
         peculiarly susceptible to the charge that he unduly influenced or
         overreached the client. If a client voluntarily offers to make a gift to his
         lawyer, the lawyer may accept the gift, but before doing so, he should urge
         that his client secure disinterested advice from an independent, competent
         person who is cognizant of all the circumstances. Other than in exceptional
         circumstances, a lawyer should insist that an instrument in which his client
         desires to name him beneficially be prepared by another lawyer selected by
         the client. [Ethical Consideration 5-5, American Bar Association, ABA
         Model           Code           of        Professional        Responsibility,
         
         (accessed June 13, 2018) [https://perma.cc/8YQY-TQ5R]].
18
  See In the Shadow of the Shrine, 54 Wayne L Rev at 8 (noting the Ethical
Considerations’ aspirational nature); ABA Comm on Evaluation of Prof Standards,
Report to the House of Delegates (January, 1982), p 2 (“As explained in the [Model]
Code Preamble, it was the intent of the Wright Committee [which drafted the Code] that


                                              15
adopt the Ethical Considerations but only the Canon statements and associated

Disciplinary Rules. See Code of Professional Responsibility and Canons, 385 Mich. lvi,

lvi-xc (1971). Neither the Disciplinary Rules nor the Canon statements contained any

rule governing a lawyer who drafts a testamentary instrument under which the lawyer

takes a gift.

       Things changed in an important way with the ABA’s Model Rules of Professional

Responsibility in 1983.    Professor Geoffrey Hazard, Jr., the reporter for the ABA

commission that produced the Model Rules, stated that the ethical rules should establish

“ ‘the lawyer’s legal obligations and not [be] expressions of hope as to what a lawyer

ought to do.’ ” Peters, Note, The Model Rules as a Guide for Legal Malpractice, 6 Geo J

Legal Ethics 609, 611 (1993), quoting Hazard, Jr., Legal Ethics: Legal Rules and

Professional Aspirations, 30 Clev St L Rev 571, 574 (1982). In other words, the rules

should have some teeth.19 See generally Painter, Rules Lawyers Play By, 76 NYU L Rev

665, 668 (2001) (“The evolution of professional responsibility rules in the last century

reveals several important trends. First, codes have migrated away from broad standards

and toward clearly defined rules.”). That view was reflected in the report of the ABA



the Code’s Canons and Ethical Considerations be and remain unenforceable.”), available
at  (accessed June 13, 2018) [https://perma.cc/SMKX-
RLXM].
19
   As Professor Hazard noted, the “Model Rules were set forth in the manner of a true
code—mandatory conduct rules, without the ‘softening’ addition of hortatory provisions
that were meant to inspire rather than command.” Hazard, Law of Lawyering at § 1.12,
p 1-35.



                                            16
commission that drafted the Rules. The commission’s “objective . . . was to produce

rules of professional conduct that preserve fundamental values while providing realistic,

useful guidance for lawyer conduct in an environment that finds the profession and the

practice of law, like American society itself, undergoing significant change.” ABA

Comm on Evaluation of Prof Standards, Report to the House of Delegates (June 30,

1982), p 1.20 The report also noted that the then-effective Model Code left many “gaps in

what should be a comprehensive statement of professional standards.” Id. A lawyer who

consults the ethical rules, the committee observed, should have “reliable guidance as well

as fair warning and fair limitation.” ABA Comm on Evaluation of Prof Standards,

Report to the House of Delegates (January, 1982), p 4.

      The Rules, then, were meant to eliminate flimsy aspirational ideals and draw (at

least some) clear lines. In the Shadow of the Shrine, 54 Wayne L Rev at 10.21 And,

relevant here, Model Rule 1.8(c) prohibited an attorney from drafting a testamentary

20
  This report is available at  (accessed June 13, 2018)
[https://perma.cc/V4XW-7TZ4]. See also id. at 2 (“But filling in gaps in the 1969 Code
was only part of the assignment. Experience has shown that the Code, in many cases, is
difficult to interpret and apply. There is a need for standards that are more
understandable and more readily useful to lawyers in everyday practice. The bar is
serious about self-regulation and enforcement of its standards. But it must be recognized
that enforcement will not be achieved primarily through disciplinary agencies. Like any
other body of law, the law of lawyering depends on self-enforcement and widespread
voluntary compliance if its ends are to be met. And the achievement of voluntary
compliance depends, in turn, on the existence of clear, workable rules.”).
21
  Proponents of the change in Michigan, including the State Bar, argued that the Model
Rules provided clear guidance in the form of mandatory law familiar to practitioners.
See ABA/BNA Lawyers’ Manual on Professional Conduct, Current Reports (Feb 22,
1984), pp 70-71.



                                           17
document leaving herself a substantial gift.        To be sure, this general approach of

mandatory rules marked a fundamental change. See generally Zacharias, Specificity in

Professional Responsibility Codes: Theory, Practice, and the Paradigm of Prosecutorial

Ethics, 69 Notre Dame L Rev 223, 223 (1993) (“Over time, the professional codes

governing lawyer behavior have become statutory in form. Modern codes increasingly

tell lawyers how they must act.”); Hazard, The Future of Legal Ethics, 100 Yale L J

1239, 1241 (1991) (“[The ethical] norms have become ‘legalized.’ The rules of ethics

have ceased to be internal to the profession; they have instead become a code of public

law . . . .”).

        In 1988, this Court adopted Model Rule 1.8(c), along with many others, when it

promulgated the current version of the Michigan Rules of Professional Conduct

(MRPC).22 For the first time, Michigan’s professional rules specifically addressed a

lawyer’s obligations when preparing a testamentary gift:

22
  The ABA adopted the Model Rules of Professional Conduct in 1983. This Court did
not adopt the Model Rules in full, instead making several modifications. See MRPC
1.10; compare Model Rules of Professional Conduct, Rule 1.10; see MRPC 3.6; compare
Model Rules of Professional Conduct, Rule 3.6. At the time, ABA Model Rule of
Professional Conduct, Rule 1.8(c) mirrored MRPC 1.8(c). See American Bar
Association, A Legislative History: The Development of the ABA Model Rules of
Professional Conduct, 1982-2005 (Chicago: American Bar Association, 2006), p 184. In
2002, the ABA amended Model Rule 1.8(c). Id. at pp 197-211. Rule 1.8(c) of the Model
Rules of Professional Conduct now provides in full:

               A lawyer shall not solicit any substantial gift from a client, including
        a testamentary gift, or prepare on behalf of a client an instrument giving the
        lawyer or a person related to the lawyer any substantial gift unless the
        lawyer or other recipient of the gift is related to the client. For purposes of
        this paragraph, related persons include a spouse, child, grandchild, parent,
        grandparent or other relative or individual with whom the lawyer or the
        client maintains a close, familial relationship.



                                              18
                 A lawyer shall not prepare an instrument giving the lawyer or a
         person related to the lawyer as parent, child, sibling, or spouse any
         substantial gift from a client, including a testamentary gift, except where
         the client is related to the donee.[23]

We have not amended MRPC 1.8(c) since its adoption.

         The affirming opinion today gives these changes short shrift: these important

changes in the rules governing lawyers, and specifically MRPC 1.8(c), should force us to

rethink the Powers presumption.

         Ethical principles have always undergirded suspicions about testamentary gifts to

an attorney-drafter. See Abrey v Duffield, 149 Mich. 248, 259; 112 N.W. 936 (1907).24

When the governing ethics principle was a squishy recommendation, a rebuttable

presumption was an appropriate equitable response. When Dr. Lunette Powers’ attorney

drafted his client’s will to leave a substantial gift to the attorney’s wife, he violated no

clear ethical rule, as there was none.

         But attorney Papazian drafted his client’s will and trust in clear violation of MRPC

1.8(c). His transgression is simply of a different kind and scope than that of Dr. Powers’

attorney. And that difference means the Powers presumption should no longer be the

appropriate equitable tool for determining undue influence. The resulting will or trust is

the fruit of the ethical transgression. And so, when an attorney seeks to enforce his or her


This Court has yet to adopt these amendments.
23
     MRPC 1.8 governs “Prohibited Transactions.”
24
  This Court has been bemoaning such gifts since the fin de siècle. Donovan, 113 Mich.
53. And thousands of years before that, going as far back as ancient Rome, these sorts of
instruments have been forbidden. Testamentary Gifts from Client to the Attorney-
Draftsman, 66 Neb L Rev at 697.



                                              19
ethically prohibited work product, a court is put in the position of essentially aiding the

swindle. See Succession of Cloud, 530 So 2d 1146, 1150 (La, 1988) (“When an attorney

enters into a contract with his client in direct and flagrant violation of a disciplinary rule

and a subsequent civil action raises the issue of enforcement (or annulment) of the

contract, this court, in order to preserve the integrity of its inherent judicial power, should

prohibit the enforcement of the contract which directly contravenes the Code adopted by

this court to regulate the practice of law.”).

       In a closely related context, we have declined to allow courts to be conscripted

into unethical enterprises. Indeed, we have endorsed the view that it is nonsensical for

courts to uphold unethical fee agreements when those agreements will subject the

attorney to discipline for violating our professional rules. See Abrams v Susan Feldstein,

PC, 456 Mich. 867 (1997) (reversing and agreeing with the Court of Appeals dissent).

The Court of Appeals has followed suit. See, e.g., Evans & Luptak, PLC v Lizza, 251
Mich. App. 187, 196; 650 NW2d 364 (2002) (quoting Judge GRIFFIN’s dissent in Abrams

for the proposition that it would be “ ‘absurd’ ” to allow an attorney to enforce a fee

agreement forbidden under our ethics rules); Speicher v Columbia Twp Bd of Election

Comm’rs, 299 Mich. App. 86, 91-93; 832 NW2d 392 (2012) (noting that “courts have the

authority and obligation to take affirmative action to enforce the ethical standards set

forth by the Michigan Rules of Professional Conduct” and therefore refusing to enforce a

contract violating the ethical rules).25 The same principles should require courts to strike

down testamentary gifts to an attorney-drafter.

25
  These cases were resolved because the ethical rules were public policy, and that the
agreements were void for violating that policy. See, e.g., Evans & Luptak, PLC, 251


                                                 20
                   b. OTHER RELEVANT CHANGES IN THE LAW

       Not surprisingly, change has also come to our probate laws in the 60-plus years

since we decided Powers. Indeed, the entire legal system governing probate has gone

through two series of significant changes that introduced and modified an informal

probate procedure. The affirming opinion does not address these changes at all, but I find

them critical. In 1978, the Legislature developed “independent” probate as an alternative

to supervised probate. 1978 PA 642, art 1, § 7 (codified at 1979 CL 700.7). Independent

probate favored less court supervision than supervised probate—the approach in place at

the time of Powers. Id. (defining “independent probate” as “probate designed to operate

without unnecessary intervention by the probate court as provided in article 3”); Foster &

Zack, Informal Estate Proceedings in Michigan (2000), p 1-1 (noting that “the probate

register,” and not the court, “made decisions and signed documents throughout

independent proceedings from commencement to the certificate of completion”). This

alternative was retained, with modifications, as “informal” probate in our present system,

EPIC, 1998 PA 386, § 3301 (codified at MCL 700.3301). Informal proceedings are the

process “for probate of a will or appointment of a personal representative conducted by

the probate register without notice to interested persons.” MCL 700.1105(b); see also


Mich App at 189 (“We hold that the alleged contract is unethical because it violates the
Michigan Rules of Professional Conduct (MRPC). Furthermore, we hold that unethical
contracts violate our public policy and therefore are unenforceable.”). In the present
context, by contrast, there is no need to resort to public policy because our Court has long
had the power to establish the law of fraud, as explained above. So I would not lend the
rule itself substantive effect, nor must I look to it here as the definitive expression of
public policy.




                                            21
MCL 700.3301 (describing procedures for informal probate).26 Formal proceedings, by

contrast, take place before a judge and require notice to interested persons.     MCL

700.1104(h). These changes created and normalized probate processes with diminished

judicial involvement and oversight.

      In addition to the changes to probate law, our approach to rebuttable presumptions

in the broader civil context has changed. A few months before we decided Powers, we

held that a rebuttable presumption itself could sometimes be weighed as evidence. In re

Wood Estate, 374 Mich. 278, 294; 132 NW2d 35 (1965). A jury had to be instructed to

apply a presumption unless it was rebutted.     In other words, under this view “the

presumption is ‘evidence,’ to be weighed and considered with the testimony in the case.”

2 McCormick, Evidence (7th ed), § 344, p 699. This gave the presumption greater effect

and turned it into a “burden shifting device: Once the presumption was established, the

burden shifted to the opponent to establish that the presumed fact was not true.

Moreover, even if rebutted, the presumption was to be presented to the jury as a

conditional mandatory inference.”     1 Mich Court Rules Practice, Evidence (3d ed),

§ 301.2, p 171.

      But in Widmayer v Leonard, we rejected this approach to presumptions and

established the weaker presumption rule discussed above. Widmayer, 422 Mich. at 289.

Thus, the presumption no longer has evidentiary weight and can be rebutted by

“sufficient” evidence. Bill & Dena Brown Trust v Garcia, 312 Mich. App. 684, 701; 880

26
  These alternative procedures appear to be widely used. Shortly before EPIC was
passed, more than 70 percent of estates began in independent administration. Foster &
Zack, p 1-2. The trend away from formal probate continued after EPIC took effect. Id.



                                          22
NW 2d 269 (2015). When it is, the presumption drops out of the case and does not shift

the burden of persuasion.      2 McCormick, § 344, p 692 (“[T]he only effect of a

presumption is to shift the burden of producing evidence with regard to the presumed

fact.   If that evidence is produced by the adversary, the presumption is spent and

disappears.”); 1 Mich Court Rules Practice, § 301.2, p 172 (“Presumptions do not shift

the burden of persuasion.”). Presumptions under this approach have thus been described

as “not very significant at all.” Benson, Michigan Rule of Evidence 301, I Presume, 87

Mich B J 34, 36 (Aug 2008); see also 2 McCormick § 344, p 694 (noting that this

approach is criticized for “giving to presumptions an effect that is too ‘slight and

evanescent’ ”) (citation omitted). In other words, the work that the presumption could be

counted on to do when Powers was decided is diminished considerably.

        The combination of these changes is a boon to the unethical lawyer. The probate

system is easier to navigate without court involvement. And decreased judicial oversight

means it is less likely that unscrupulous lawyers are found out; it is easier for them to

escape with their testamentary boodle.      And if they are questioned, the rebuttable

presumption of yesterday is a far lower hurdle to clear for today’s lawyers than it was in

1965 for Dr. Powers’ lawyer. The affirming opinion does not explain why a court-

fashioned rule that made sense before these changes still makes sense.

            2. ADVANTAGES OF A PER SE UNDUE INFLUENCE RULE

        In my view these changes in the law underscore why attorney-beneficiary

instruments should be prohibited. A per se rule would harmonize probate law and MRPC

1.8(c), and get courts out of both the difficult business of struggling to discern testator




                                            23
intent when the primary sources are unreliable and the distasteful business of approving

attorneys’ ethical workarounds.27

       Harmonizing these rules is also efficient. A rebuttable presumption forces the

parties into a messy undue influence battle in probate court. Inefficiencies multiply when

a party aggrieved by the lawyer’s misconduct seeks restitution in a parallel grievance

proceeding. The result is nasty, poor, brutish, and long. This case illustrates the point:

litigation has been ongoing since February 2012, roughly one dozen law firms have been

involved so far, and its documentary record fills five-and-a-half boxes and spans many

thousands of pages.28 Although the parties dispute whether Mardigian intended to leave

his estate to his family or his attorney, surely he did not intend to create that acrimony.

But acrimony is inevitable given the current conflicting rules. And so contests become

Dickensian parody.29


27
   A per se rule would not, however, overwhelm the ordinary rule that undue influence
may be rebutted, for attorneys are unique among fiduciaries in many ways. First, only
lawyers are bound by MRPC 1.8(c). Second, lawyers are an indispensable part of the
will-drafting process and routinely relied on by courts to be neutral witnesses about a
client’s intent. E.g. In re Teller’s Estate, 288 Mich. 193, 199; 284 N.W. 696 (1939),
overruled in part on other grounds by Wood Estate, 374 Mich. 278. And third, because of
their legal training and intimate relationship with the client, they are well-poised to exert
undue influence. See In re Henderson, 80 NY2d 388, 394; 605 NE2d 323 (1992).
28
  See too Powers, when the Court lamented how the case had consumed “8-weeks’ trial,
an infinity of time in legal research and briefing, a prodigal amount of money, and the
expenditure of sorely needed judicial time.” Powers, 375 Mich. at 176.
29
  Cf. Dickens, Bleak House (London: Bradbury & Evans, 1853), p 3 (“This scarecrow of
a suit has, in course of time, become so complicated, that no man alive knows what it
means. . . . Innumerable children have been born into the cause; innumerable young
people have married into it; innumerable old people have died out of it. . . . The little
plaintiff or defendant, who was promised a new rocking-horse when Jarndyce and


                                             24
       The framers of Rule 1.8(c) presaged this concern. During debates, the ABA voted

down a proposal by the New York Bar to make Rule 1.8(c) a flexible rule by amending it

to state that a lawyer “ordinarily” should not draft such instruments. ABA, A Legislative

History: The Development of the ABA Model Rules of Professional Conduct, 1982-2005,

p 187. The ABA instead doubled down, making the Rule unwaivable by clients, unlike

many other rules, and by providing that the conflict of interest it creates is imputed to all

members of a lawyer’s firm. See Hazard, Law of Lawyering at § 13.14, p 13-32. The

reason for these exacting prophylactic rules was to “reduce even the possibility of later

recriminations or a later will contest that could frustrate the client’s intentions.” Id.

       A per se rule of undue influence would accomplish the same goals. And it would

restore some dignity to the oft-maligned legal profession. Instead the affirming opinion

says on the one hand that a lawyer is prohibited from preparing a testamentary instrument

that leaves a substantial gift to herself and then permits its enforcement when the corrupt

instrument is challenged.     I am deeply troubled that the opinion leaves in place a

rebuttable presumption regime that provides a roadmap for unethical attorneys.

                                     II. CONCLUSION

       Over a century ago this court recognized that an attorney who drafts a client’s will

leaving himself a substantial gift presented a special problem for a court whose job it is to

protect the testator’s intent. In my view, changes in the law and in the rules governing

the conduct of lawyers make the historical remedy this court adopted to handle this


Jarndyce should be settled, has grown up, possessed himself of a real horse, and trotted
away into the other world.”).



                                              25
problem—a rebuttable presumption of undue influence—no longer sufficient to protect

the public. Yes, lawyers who violate their ethical duties to clients can be punished in the

disciplinary process. But that only solves part of the problem. Because I agree with the

affirming opinion that testator intent is paramount, I would update our equitable remedy

to ensure that intent is respected. Our equitable remedy can and should reflect the

updates to the relevant substantive law and ethics rules.

       In not doing so, the court protects compromised lawyers over the public. I would

have reversed the Court of Appeals.


                                                        Bridget M. McCormack
                                                        David F. Viviano
                                                        Richard H. Bernstein


      WILDER, J., took no part in the decision of this case because he was on the Court
of Appeals panel.




                                            26